Citation Nr: 1132710	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cancer of the vocal cords, including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran retired in June 1978 with 20 years of active service.  

This appeal arises from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from May 1968 to April 1969.  

2.  Squamous cell carcinoma of the vocal cords (larynx) has been diagnosed.  


CONCLUSION OF LAW

The criteria for service connection for vocal cord (larynx) cancer have been met.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, as the decision below grants the benefit sought, no further notice to the Veteran or assistance with his claim is required.  


SERVICE CONNECTION

The Veteran's representative asserts service connection for cancer of the vocal cords should be granted based on presumed exposure to Agent Orange in service.  

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted on a presumptive basis for certain diseases for those who served in the Republic of Vietnam during the Vietnam era, as a result of his or her presumed exposure to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  The diseases for which service connection is presumed includes respiratory cancers, and specifically cancer of the larynx.  38 C.F.R. § 3.309(e).  

The Veteran's service personnel records indicate he served in the Republic of Vietnam from May 1968 to April 1969.  Private medical records demonstrate the Veteran has squamous cell carcinoma of the vocal cords.  (See August 2008 and July 2009 Pathology Reports).  As the Veteran's representative pointed out, the vocal cords are an element of the larynx.  Since the Veteran is presumed to have been exposed to herbicides during his confirmed Vietnam service, and he has been diagnosed to have one of the diseases for which service connection may be presumed due to such exposure, a basis upon which to establish service connection has been presented.  


ORDER

Service connection for vocal cord (larynx) cancer is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


